





Exhibit 10.3


IMPAX LABORATORIES, INC.


STOCK OPTION AGREEMENT
As an inducement material to the decision by you (the “Optionee”) to accept
employment with Impax Laboratories, Inc. (the “Company”) and pursuant to your
grant notice (the “Grant Notice”), this Stock Option Agreement (the “Agreement”)
and that certain Employment Agreement entered into between you and the Company
effective as of March 24, 2017 (the “Employment Agreement”), the Company has
granted you (the “Optionee”) a nontransferable option to purchase the number of
shares (the “Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), indicated in the Grant Notice (collectively, the
“Option”). This Option is made and granted as a stand-alone award and is not
granted under or pursuant to the Company’s Third Amended and Restated 2002
Equity Incentive Plan (the “Plan”). However, unless otherwise defined herein,
capitalized terms in this Agreement shall have the meaning ascribed in the Plan.
1.    Grant of Option. The Company has granted Optionee a nontransferable Option
to purchase the number of Shares of the Company’s Common Stock as indicated in
the Grant Notice at the exercise price set forth in the Grant Notice. The Option
is made and granted as a stand-alone award, separate and apart from, and outside
of, the Plan, and shall not constitute an award granted under or pursuant to the
Plan. Notwithstanding the foregoing, the terms, conditions and definitions set
forth in the Plan shall apply to the Option as though the Option had been
granted under the Plan (including but not limited to the adjustment provision
contained in Section 10.1 of the Plan), and the Option shall be subject to such
terms, conditions and definitions, which are hereby incorporated into this
Agreement by reference. For the avoidance of doubt, the Option shall not be
counted for purposes of calculating the aggregate number of shares of Common
Stock that may be issued under the Plan as set forth in Section 3.1 of the Plan
or for purposes of calculating the limits with respect to the Optionee under
Section 3.2 of the Plan. In the event of any inconsistency between the Plan and
this Agreement, the terms of this Agreement shall control.


2.    Employment Inducement Grant. The Option is intended to constitute an
“employment inducement grant” under NASDAQ Listing Rule 5635(c)(4), and
consequently is intended to be exempt from the NASDAQ rules regarding
shareholder approval of stock option and stock purchase plans. This Agreement
and the terms and conditions of the Option shall be interpreted in accordance
and consistent with such exemption.


3.    Right to Exercise. During Optionee’s continuous service with the Company
or any of its Affiliates (hereinafter “Continuous Service”), this Option shall
vest and become exercisable in accordance with the terms of the Grant Notice. In
addition, this Option shall be subject to accelerated vesting and exercisability
as provided in, and subject to the terms and conditions of, the Employment
Agreement. Subject to earlier termination, to the extent that this Option has
become vested and exercisable with respect to the Shares covered thereby, this
Option may thereafter be exercised by Optionee, in whole or in part, at any time
or from time to time prior to the date of the expiration of this Option.


4.    Restriction on Exercise. This Option may not be exercised unless such
exercise is in compliance with the Securities Act and the regulations
promulgated thereunder and all applicable state securities laws as they are in
effect on the date of exercise, and the requirements of any stock exchange or
national market system on which the Company’s Common Stock may be listed at the
time of exercise.






--------------------------------------------------------------------------------





5.    Termination of Service. Except as provided below in this Section 5 or the
Employment Agreement, this Option shall terminate and may not be exercised if
Optionee’s Continuous Service is terminated for any reason whatsoever.
Optionee’s service shall not be deemed to have terminated if Optionee is
transferred from the Company to one of its Affiliates, or vice versa, or from
one of the Company’s Affiliates to another one of the Company’s Affiliates. The
Board, or the Committee, if applicable, shall have discretion to determine
whether Optionee’s Continuous Service with the Company or any of its Affiliates
has terminated and the effective date on which such termination occurred (the
“Termination Date”).


5.1    Death/Disability. If Optionee’s Continuous Service is terminated due to
death or Disability, that portion of this Option that is exercisable (minus the
number of Shares previously purchased upon exercise of this Option) on the
Termination Date shall remain exercisable until the earlier of the date of the
expiration of this Option or the first anniversary of the Termination Date and,
to the extent not exercised during such period, shall thereupon terminate.
Optionee’s executor, administrator, guardian or custodian, as the case may be,
must present proof of his or her authority satisfactory to the Company prior to
being allowed to exercise this Option.


5.2    Other Termination. If Optionee’s Continuous Service terminates for any
reason other than death, Disability, or Cause, that portion of this Option that
is exercisable (minus the number of Shares previously purchased upon exercise of
this Option) on the Termination Date shall remain exercisable until the earlier
of the date of the expiration of this Option or the end of the 30 day period
commencing on the Termination Date and, to the extent not exercised during such
period, shall thereupon terminate. Notwithstanding the foregoing, this Option
shall be subject to extended exercisability as provided in, and subject to the
terms and conditions of, the Employment Agreement.


5.3    Cause. Notwithstanding anything herein to the contrary, if Optionee’s
Continuous Service is terminated for Cause (as defined in the Employment
Agreement) (or the Optionee’s Continuous Service terminates at a time when
grounds for a termination for Cause exist), this Option (whether or not
otherwise vested) shall terminate and cease to be exercisable in its entirety as
of the Termination Date.


6.    Change of Control. The following shall apply in the event of a change of
control.


6.1    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then this Option shall terminate if not exercised immediately
prior to, or simultaneous with, such event.


6.2    Asset Sale, Merger, Consolidation or Reverse Merger. In the event of (i)
a sale of all or substantially all of the assets of the Company, (ii) a merger
in which the Company is not the surviving corporation, or (iii) a reverse merger
in which the Company is the surviving corporation but the shares of Common Stock
of the Company outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then any surviving corporation or acquiring corporation shall
assume this Option or shall substitute a similar award (including an award to
acquire the same consideration paid to the stockholders in the transaction
described in this Section 6.2 for this Option). In the event any surviving
corporation or acquiring corporation refuses to assume this Option or to
substitute similar awards for this Option, then the vesting of this Option shall
be accelerated in full and may be exercised with respect to up to 100% of the
total number of Shares then subject to this Option minus the number of Shares
previously purchased upon exercise of this Option, and this Option shall
terminate if not exercised at or prior to such event.


6.3    Other Change of Control. In the event of the happening of any of the
following events: (i) a change within a twelve-month period in the holders of
more than 50% of the outstanding voting stock


2

--------------------------------------------------------------------------------





of the Company (other than by means provided for in Section 6.2 above and as
provided for in Section 10.3 of the Plan); or (ii) any other event deemed to
constitute a “Change of Control” (other than by means provided for in Sections
6.1 and 6.2 above and as provided for in Sections 10.2 and 10.3 of the Plan) by
the Board, or the Committee, as applicable, then the vesting of this Option
shall be accelerated in full and may be exercised with respect to up to 100% of
the total number of Shares then subject to this Option minus the number of
Shares previously purchased upon exercise of this Option, and this Option shall
terminate if not exercised at or prior to such event.


7.    Manner of Exercise.


7.1    Exercise. To the extent exercisable under the provisions of this Option,
this Option may be exercised by delivery to the Company of an executed written
notice of exercise to the Company’s Chief Compliance Trading Office stating the
number of full Shares with respect to which it is being exercised, and
accompanied by payment of the exercise price for the number of Shares being
purchased, together with payment of the amount, if any, required by the Company
to satisfy its tax withholding obligations resulting from such exercise.


7.2    Payment of Exercise Price. To the extent permitted by applicable law,
payment for the Shares may be made (i) in cash (or by check), (ii) by delivery
(physically or by attestation) of shares of Common Stock of the Company having a
Fair Market Value equal to the exercise price of this Option that have been
owned by Optionee for such period of time, if any, necessary to avoid giving
rise to an accounting charge (and which have been paid for within the meaning of
Rule 144 promulgated under the Securities Act), or were obtained by Optionee in
the open public market and are free and clear of all liens, security interests
and third-party claims and accompanied by an assignment of such shares of Common
Stock to the Company, (iii) at the discretion of the Board or the Committee, as
applicable, by a “net exercise” method under which the Company reduces the
number of shares issued upon exercise of this Option by the largest whole number
of shares with a Fair Market Value as of the date of exercise that does not
exceed the aggregate exercise price, (iv) pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that results in either
the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds, or (v) in any other manner as determined by the Board, or the
Committee, as applicable.
    
7.3    Withholding Taxes.


7.3.1    Optionee hereby authorizes the Company to withhold from payroll and any
other amounts payable to Optionee, and Optionee otherwise agrees to make
adequate provision for (including by means of a cashless exercise to the extent
permitted by the Company), any sums required to satisfy the federal, state,
local, foreign, and any other tax withholding obligations of the Company or any
of its Affiliate, if applicable, which arise in connection with this Option.


7.3.2    Upon Optionee’s request, subject to compliance with any applicable
conditions or restrictions of law and at the discretion of the Board or
Committee, as applicable, the Company may (but shall be under no obligation to)
withhold from Shares otherwise issuable to Optionee upon the exercise of this
Option, a number of whole Shares having a Fair Market Value, determined by the
Company as of the date of exercise, to satisfy up to the maximum statutory tax
withholding obligations of the Company or any of its Affiliates, as applicable.


7.4    Issuance of Shares/Stockholder Rights. Provided that such notice and
payment are in form and substance satisfactory to the Company and counsel for
the Company, the Company has received


3

--------------------------------------------------------------------------------





payment for the Shares and the applicable tax withholding obligations with
respect to the exercise has been made or provided for, the Company shall cause
the Shares to be issued in the name of Optionee or Optionee’s legal
representative. Neither Optionee nor any person entitled to exercise Optionee’s
rights in the event of death will have any of the rights of a stockholder with
respect to the Shares except to the extent that certificates for such Shares
shall have been issued upon the exercise of this Option.


8.    Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the law of descent and distribution and may be
exercised during the lifetime of Optionee only by Optionee.


9.    Independent Tax Advice. Optionee agrees that Optionee has or will obtain
the advice of independent tax counsel regarding the federal and state income tax
consequences of the receipt and exercise of this Option and of the disposition
of Shares acquired upon exercise hereof, including advice regarding the
imposition of the alternative minimum tax on tax preferences generated by
exercise of stock options and regarding any holding period requirements for
preferential tax treatment. OPTIONEE ACKNOWLEDGES THAT HE OR SHE HAS NOT RELIED
AND WILL NOT RELY UPON ANY ADVICE OR REPRESENTATIONS BY THE COMPANY OR BY ITS
EMPLOYEES OR REPRESENTATIVES WITH RESPECT TO THE TAX TREATMENT OF THIS OPTION OR
ANY SHARES ISSUED PURSUANT HERETO.


10.    Optionee Service. Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Optionee’s service as an
officer, employee, director or consultant of the Company or otherwise impose
upon the Company or any of its Affiliates any obligation to employ or accept the
services of the Optionee.


11.    Interpretation. The Board, or the Committee, as applicable, will have the
power to interpret this Agreement and to adopt such rules for the
administration, interpretation, and application of this Agreement as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board or the
Committee, as applicable, will be final and binding upon Optionee or Optionee’s
legal representatives, the Company, and all other interested persons.
 
12.    Arbitration. Any dispute or disagreement between Optionee and the Company
with respect to any portion of this Option or its validity, construction,
meaning, performance or Optionee’s rights hereunder shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration, Optionee will attempt to resolve any
disputes or disagreements with the Company over this Option amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, Optionee and the Company may
resolve the dispute by settlement. Optionee and the Company shall equally share
the costs charged by the American Arbitration Association or its successor, but
Optionee and the Company shall otherwise be solely responsible for its own
respective counsel fees and expenses. The decision of the arbitrator(s) shall be
made in writing, setting forth the award, the reasons for the decision and award
and shall be binding and conclusive on Optionee and the Company. Further,
neither Optionee nor the Company shall appeal any such award. Judgment of a
court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award.


13.    Entire Agreement/Amendment/Choice of Law. The Grant Notice, this
Agreement and the Employment Agreement constitute the entire understanding
between the Company and the Optionee with respect to the subject matter hereof.
No amendment, supplement or waiver of this Agreement, in whole or in part, shall
be binding upon the Company unless in writing and signed by a duly authorized
officer of the


4

--------------------------------------------------------------------------------





Company with the approval of the Board, or the Committee, as applicable. This
Agreement and the performances of the parties hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.


14.    Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Board or the
Committee, as applicable, may, in its discretion, adopt such amendments to this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Board or the Committee determines are necessary or appropriate
to comply with the requirements of Section 409A of the Code or an available
exemption thereof; provided, however, that the Board and/or the Committee shall
have no obligation to take any such action(s) or to indemnify any person from
failing to do so.


15.    Receipt of Documents. Optionee acknowledges receipt of, and understands
and agrees to, the Grant Notice and this Agreement. Optionee also acknowledges
receipt of the Third Amended and Restated 2002 Equity Incentive Plan.


16.    Execution of Documents. Optionee hereby acknowledges and agrees that the
manner selected by the Company by which Optionee indicates his consent to the
Grant Notice is also deemed to be Optionee’s execution of this Agreement.
Optionee agrees upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option. Optionee acknowledges and agrees that he has
reviewed this Option in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting this Option and fully
understand all provisions of this Option.


17.    Severability. If all or any part of the Grant Notice, this Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of the
Grant Notice, this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid will, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.






5